DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a cloud platform based identification system of seven types of mass spectrums for pesticides and chemical pollutants commonly used in the world, including a cloud server platform end with a spectrum acquisition unit for acquiring a mass spectrum, a spectrum parameter acquisition unit, which is used to acquire the experiment environment, experiment condition, and experiment parameter data corresponding to the mass spectrum, a spectrum device acquiring unit for acquiring information of the spectrum detection device corresponding to the mass spectrum, a spectrum pretreatment unit for longitudinally splicing and pretreating the acquired mass spectrum and extract the spectrum features, and a pesticide species classification unit for training the extracted spectrum features, spectrum detection device information, and experimental parameter data by neural network modeling and obtaining the classification model which can identify the species and/or names of the pesticides and chemical pollutants, and claimed in independent claims 1 and 10.
Mota Manhaes, et al (U.S. Patent Application Publication 2021/0120731 A1) teaches a cloud based AI system for identifying substances such as pesticides, but does not qualify as prior art with respect to the effective filing date of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        01 January 2022